Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ex Parte Neil Garrett Atkinson                         Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 2018-
 No. 06-18-00068-CV                                     1182-B). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
                                                        and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the matter for a
new hearing.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED NOVEMBER 12, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk